        Case 1:19-cv-01468-EPG Document 15 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     TYRONE LEWIS,                                    Case No. 1:19-cv-01468-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
             v.                                       COUNSEL, WITHOUT PREJUDICE
14
     WELSH, et al.,                                   (ECF NO. 14)
15
                        Defendants.
16

17

18           Tyrone Lewis (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this action.

20           On May 5, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF No.

21   14). Plaintiff asks for appointment of counsel because he is unable to afford counsel; because his

22   imprisonment will greatly limit his ability to litigate; because the issues involved in this case are

23   complex; because Plaintiff has limited access to the law library due to COVID-19 restrictions;

24   because Plaintiff has limited knowledge of the law; and because a trial in this case will likely

25   involve conflicting testimony and counsel would better enable Plaintiff to present evidence and

26   cross examine witnesses.

27           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

28   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952
                                                       1
        Case 1:19-cv-01468-EPG Document 15 Filed 05/06/20 Page 2 of 2

 1   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

 2   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 3   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 4   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 5           Without a reasonable method of securing and compensating counsel, the Court will seek

 6   volunteer counsel only in the most serious and exceptional cases. In determining whether

 7   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 8   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 9   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

10           The Court will not order appointment of pro bono counsel at this time. The Court has

11   reviewed the record in this case, and at this time the Court is unable to make a determination that

12   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

13   adequately articulate his claims.

14           If Plaintiff needs additional time to respond to a deadline due to COVID-19 restrictions,

15   he may file a motion for an extension of that deadline.

16           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

17   pro bono counsel at a later stage of the proceedings.

18           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

19   bono counsel is DENIED without prejudice.

20
     IT IS SO ORDERED.
21

22       Dated:     May 6, 2020                                   /s/
                                                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
